                         Case 2:17-cv-00719-TLN-KJN Document 54 Filed 01/22/19 Page 1 of 2

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         FRANKLIN BROCKWAY GOWDY, Bar No. 047918
                     2   franklin.gowdy@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     3   benjamin.smith@morganlewis.com
                         SHARON R. SMITH, Bar No. 221428
                     4   sharon.smith@morganlewis.com
                         One Market, Spear Street Tower
                     5   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                     6   Fax: +1.415.442.1001
                     7   Attorneys for Plaintiff
                         GAMESTOP, INC.
                     8

                     9                                   UNITED STATES DISTRICT COURT
                    10                                 EASTERN DISTRICT OF CALIFORNIA
                    11

                    12   GAMESTOP, INC.,                                    Case No. 2:17-cv-00719-TLN-KJN

                    13                             Plaintiff,               PLAINTIFF’S NOTICE OF
                                                                            VOLUNTARY DISMISSAL OF ALL
                    14                     vs.                              REMAINING CLAIMS AGAINST ALL
                                                                            REMAINING PARTIES
                    15   STEPHANIE A. BRIDGETT, District
                         Attorney, Shasta County District Attorney’s
                    16   Office, in her official capacity; MARK
                         PETERSON, District Attorney, Contra Costa          Date Filed: April 5, 2017
                    17   County District Attorney’s Office, in his          Trial Date: None Set
                         official capacity; MICHAEL HESTRIN,
                    18   District Attorney, Riverside County District
                         Attorney’s Office, in his official capacity; TIM
                    19   WARD, District Attorney, Tulare County
                         District Attorney’s Office, in his official
                    20   capacity,

                    21                             Defendants.

                    22

                    23

                    24

                    25

                    26

                    27

MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                    PLAINTIFF’S NOTICE OF VOLUNTARY
                                                                                       DISMISSAL–WITHOUT PREJUDICE
                         DB2/ 35808405.1                                                 Case No. 2:17-CV-00719-TLN-KJN
                         Case 2:17-cv-00719-TLN-KJN Document 54 Filed 01/22/19 Page 2 of 2

                     1            TO THE HONORABLE COURT, ALL PARTIES HEREIN AND THEIR RESPECTIVE

                     2   COUNSEL OF RECORD:

                     3            NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

                     4   41(a)(1)(A)(i), Plaintiff GameStop, Inc. voluntarily dismisses all remaining claims asserted in its

                     5   Complaint (Docket No. 1) against all remaining parties. Such dismissal shall be without

                     6   prejudice, with each party to bear its own costs and fees.

                     7

                     8   Dated: January 22, 2019                              MORGAN, LEWIS & BOCKIUS LLP
                     9                                                        By: /s/ Benjamin P. Smith
                                                                                      Benjamin P. Smith
                    10
                                                                              Attorneys for Plaintiff
                    11                                                        GAMESTOP, INC.
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                        PLAINTIFF’S NOTICE OF VOLUNTARY
                                                                          1                DISMISSAL–WITHOUT PREJUDICE
                         DB2/ 35808405.1                                                     Case No. 2:17-CV-00719-TLN-KJN
